DECISION
This “matai” name case came on to be heard by the High Court on the 18th day of January, 1933.
Presiding: Chief Justice H. P. Wood
Associate Judge Puletu
Associate Judge Muli
The name Levao of Tau was offered for registration by Taa and the objectors were Puipui, Tuanuu and Maloata. Prior to the hearing of the case Puipui joined with Tuanuu in favor of the latter’s candidacy. The present parties are Taa, Tuanuu and Malaota.
It appears from the testimony that this case involves only the name Levao. There are no lands belonging to the name, which appears to be a courtesy .title given many *479years ago by a member of the Tuimanua family, Lalopua, to a man who had rendered sufficient service to him. The name has been held at different times by members of the Punuluu family to which it was originally given, and other times by the Nuualofa family.
Taa, a member of the Nuualofa family, has not lived in Manua for about twenty years. His home has been in Utulei. Tuanuu, a member of the Punuluu family is a “matai” holding a high talking chief’s name at the present time in Ofu; and Maloata, also a member of the Punuluu family is not a “matai” and lives in Tau.
Taa gives as the last holders of the name, Sautia, Tagipo, Peu, Sava, Toliatoato, Mana and Lologo. He traces his descent from Toliatoato and shows that he is this Levao’s great great grandson in the female line.
Tuanuu gives but five holders of the name and traces his descent from Fauato, whose great great grandson he appears to be. The five last holders of the name as given by him are Sautia, Tagipo, Tote, Gutupio and Fauato.
Maloata is admitted to be the true son of the last holder of the name. He gives the last four holders of the name Levao only, and as follows — Sautia, Vaaia, Taufaasoa and Mana.
It will be seen that all the parties agree that Sautia, who was a member of the Punuluu family was the last holder of the name. Two of them agree that Tagipo preceded Sautia and none of them agree on the past holders of the name.
This Court decides “matai” name questions on the basis of heredity. This being the case how can it be held that any of these candidates have as good a right to the “matai” name as Maloata. They all agree that he is the son of the last holder of the name and it is not proved that there ever was a Levao Toliatoato or Fauato from whom Taa and Tuanuu respectively claim descent. Even if it is admitted that there was a Toliatoato or a Fauato, Taa and Tuanuu *480are great great grandsons respectively of these Levaos while Maloata is the son of the last holder of the name.
It is the unanimous decision of this Court that the name Levao be given to Maloata and that the cost of $25.00 be paid in equal parts by Taa and Tuanuu, that is $12.50 each.